TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



 
NO. 03-
02-00396-CV


 
 


 
In re Michael G. Deel


 



ORIGINAL PROCEEDING FROM TRAVIS COUNTY



	Relator Michael G. Deel seeks mandamus relief from an order holding him in
contempt of court and assessing fines therefor, and an order imposing sanctions for discovery abuse. 
After reviewing the petition and the accompanying record, we deny the petition for writ of
mandamus.  Tex. R. App. P. 52.89a).



  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Kidd and Yeakel
Filed:   July 11, 2002
Do Not Publish